Citation Nr: 1548936	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-28 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to September 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
The Veteran appealed the Board's December 2014 decision to the Court of Appeals for Veterans Claims (Court).  In a July 2015 Joint Motion for Remand, the parties agreed that the Board erred when it (1) failed to ensure compliance with its prior remand order and the duty to assist and (2) provided an inadequate statement of reasons or bases for its decision that did not address the credibility of the lay statements submitted in support of Appellant's claim. See, e.g., 38 U.S.C. § 7104(d)(1); 38 C.F.R. § 3.159(e)(1); Stegall v. West, 11 Vet. App. 268, 271 (1998); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On remand, the RO will provide notice pursuant to 38 C.F.R. § 3.159(e)(1) in regards to the November 2013 response from the VA Medical Center in San Juan as to the availability of records from September 1977 to November 2000.  The notice must (i) identify the records VA was unable to obtain; (ii) provide an explanation of the efforts VA made to obtain the records; (iii) describe any further action VA will take regarding the claim; and (iv) notify the claimant that he is ultimately responsible for providing the evidence.

The Board also finds that an addendum opinion is necessary to address the factual discrepancies in the September 2012 VA examination opinion that were identified by the parties in the July 2015 Joint Motion for Remand.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely."); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value.").

Accordingly, the case is REMANDED for the following action:
1. The AOJ should also secure any outstanding San Juan VA medical center records, to include treatment records dated since May 2013.

2.  Provide notice the Veteran pursuant to 38 C.F.R. § 3.159(e)(1) in regards to the November 2013 response from the VA Medical Center in San Juan as to the availability of records from September 1977 to November 2000.

3.  The Veteran should also be notified that he may submit additional argument or evidence to support this claim.

4.  After the above has been accomplished to the extent possible, return the claims file to the examiner who provided the September 2012 VA opinion, if available, to provide the following opinion after a review of the record of evidence:

(a)  Acknowledge the following treatment history:

(I)  A May 21, 2002, notation that Appellant requested medications after a fall off his bike the previous day, which makes no mention of a fracture or back injury; the extent of the fall; or the surface involved.

(II)  A November 12, 2002, bike fall that resulted in complaints of left-knee, -thigh, and -elbow pain.

(III)  A January 2011 MRI report, which showed a spinal compression fracture "of uncertain age" and minor degenerative changes.
(b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran has a thoracic or lumbar spine disability that was incurred during active service?

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.

5.  Thereafter, re-adjudicate and if the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




